Grice, Justice.
The sustaining of general demurrers to, and the dismissal of, a security deed grantor’s petition seeking to recover property sold under power of sale in such security deed are for review here. The correctness of this ruling turns upon tender of amounts admittedly due by such grantor, but the allegations of the petition are so vague and indefinite, no times as to the alleged tenders or refusals being given, as to make it impossible to determine whether proper tenders were made. Therefore, construing the petition most strongly against the pleader, we must hold that no valid tender or excuse of tender is shown.

Judgment affirmed.


All the Justices concur.